 

Exhibit 10.1



 

EXECUTION VERSION



AMENDMENT NO. 1

Dated as of May 5, 2020

to

SENIOR SECURED TERM LOAN AGREEMENT

Dated as of July 31, 2018

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of May 5, 2020 by and among
Seritage Growth Properties, L.P. (the “Borrower”), Berkshire Hathaway Life
Insurance Company of Nebraska, as initial lender (the “Initial Lender”), and
Berkshire Hathaway Life Insurance Company of Nebraska, as Administrative Agent
(the “Administrative Agent’), under that certain Senior Secured Term Loan
Agreement dated as of July 31, 2018 by and among the Borrower, Seritage Growth
Properties (the “Parent”), the Lenders party thereto from time to time and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Term Loan Agreement” and, as amended by
the Amendment, the “Amended Term Loan Agreement”).  Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Amended Term Loan Agreement.

WHEREAS, the Borrower, the Initial Lender and the Administrative Agent have
agreed to make certain amendments to the Existing Term Loan Agreement on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Initial Lender and the Administrative Agent hereby agree to enter into this
Amendment.

1.Amendments to the Existing Term Loan Agreement.  Effective as of the Amendment
No. 1 Effective Date, Section 2.06(a) of the Existing Term Loan Agreement is
amended by adding the following five (5) sentences at the end thereof:

Notwithstanding the foregoing, if as of the first day of any calendar month the
sum of (x) aggregate amount of unrestricted and unencumbered (other than Liens
created pursuant to the Credit Documents) cash on hand of the Borrower and its
Subsidiaries, minus (y) the aggregate amount of anticipated necessary
expenditures for such period (such sum, “Available Cash”) is equal to or less
than $30,000,000, then the Borrower shall only be obligated to make a payment of
interest for such Interest Period in an amount equal to the difference between
(i) Available Cash as of the first day of such calendar month and (ii)
$20,000,000; provided that in no event shall the current interest payable for
any Interest Period pursuant to this sentence exceed the amount of current
interest for such Interest Period otherwise due hereunder.  In connection with
the foregoing, on the first day of each applicable month, Borrower shall provide
the Administrative Agent with a pro forma cash statement for the following
thirty (30) days setting forth Available Cash and the resulting amount available
for payment of interest for the applicable Interest Period

 

--------------------------------------------------------------------------------

 

as set forth above.  Any interest due and payable but not paid on the applicable
Interest Payment Date (“Deferred Interest”) shall accrue interest in accordance
with Section 2.06(c) (i.e. the Interest Rate plus 2.00%) (the “Deferred Interest
Rate”) and shall be due and payable on the Maturity Date; provided that the
Borrower shall be required to pay any Deferred Interest from Available Cash in
excess of $30,000,000 (unless otherwise agreed to by Administrative Agent in its
sole discretion following a request by Borrower to apply such amounts to an
alternative use).  Repayment of any outstanding Deferred Interest shall be a
condition to any Incremental Advances. By way of illustration, if Available Cash
is $25,000,000, then the Borrower shall make a payment of interest in the amount
of $5,000,000 and the remaining interest due on the applicable Interest Payment
Date shall be deemed Deferred Interest and if in the following month Available
Cash is $35,000,00 then Borrower shall repay the $4,333,333 of Deferred Interest
at the Deferred Interest Rate (unless otherwise agreed to by Administrative
Agent in its sole discretion).

2.Support for Asset Dispositions.  In connection with this Amendment, the
Administrative Agent and the Lenders express their continued support for asset
dispositions, subject to the Administrative Agent’s right to approve the terms
of individual transactions due to the occurrence of a Financial Metric Trigger
Event.

3.Conditions of Effectiveness.  The effectiveness of this Amendment (the
“Amendment No. 1 Effective Date”) is subject to the satisfaction (or waiver) of
the following conditions precedent:

(a)The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Required Lenders and the Administrative
Agent; and

(b)The Administrative Agent shall have received payment of the reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrower in
connection with this Amendment pursuant to the terms of the Amended Term Loan
Agreement.

4.Representations and Warranties of the Borrower.  The Borrower hereby
represents and warrants as follows:

(a)This Amendment and the Amended Term Loan Agreement constitute legal, valid
and binding obligations of the Borrower, enforceable against it in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar law
affecting creditors’ rights generally and by general principles of equity
(whether considered in a proceeding at law or in equity).

(b)After giving effect to the terms of this Amendment, (i) no Default or Event
of Default has occurred and is continuing, or would result therefrom and (ii)
the representations and warranties of the Loan Parties set forth in the Amended
Term Loan Agreement and the other Credit Documents are true and correct in all
material respects (except to the extent that any representation or warranty that
is qualified by materiality shall be true and correct in all respects),
provided, to the extent that any representation and warranty specifically refers
to a given date or period, it shall be true and correct in all material respects
as of such date or for such period.

5.Reference to and Effect on the Existing Term Loan Agreement.

(a)Upon the effectiveness hereof, each reference to the Existing Term Loan
Agreement in the Amended Term Loan Agreement or any other Credit Document shall
mean and be a reference to the Amended Term Loan Agreement.

(b)


 

2

--------------------------------------------------------------------------------

 

The Amended Term Loan Agreement and all other documents, instruments and
agreements executed and/or delivered in connection with the Existing Term Loan
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.

(c)Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Existing Term Loan Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d)This Amendment is a Credit Document.

6.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

7.Headings.  Section headings in this Amendment are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.

8.Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
be deemed to constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment. The words “execution,” “signed,” “signature,” and
words of like import in this Amendment shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other state
laws based on the Uniform Electronic Transactions Act.

[Signature Pages Follow]

 

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

SERITAGE GROWTH PROPERTIES, L.P.,

as the Borrower

 

By: Seritage Growth Properties,

its general partner

 

 

By: /s/ Matt Fernand

Name: Matthew Fernand

Title: EVP & General Counsel

 

 

 

 

 

Signature Page to Amendment No. 1 to

Senior Secured Term Loan Agreement

Seritage Growth Properties, L.P.

--------------------------------------------------------------------------------

 

BERKSHIRE HATHAWAY LIFE INSURANCE COMPANY OF NEBRASKA,

as Administrative Agent and individually as a Lender

 

 

By: /s/ Brian Snover

Name: Brian Snover

Title: Senior Vice President

 

Signature Page to Amendment No. 1 to

Senior Secured Term Loan Agreement

Seritage Growth Properties, L.P.